Name: 92/114/EEC: Council Decision of 10 February 1992 on the provisional application of the Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile product
 Type: Decision
 Subject Matter: European construction;  distributive trades;  leather and textile industries
 Date Published: 1992-02-19

 Avis juridique important|31992D011492/114/EEC: Council Decision of 10 February 1992 on the provisional application of the Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile product Official Journal L 043 , 19/02/1992 P. 0025COUNCIL DECISION of 10 February 1992 on the provisional application of the Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile product (92/114/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community an Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products for three months (from 1 January 1992 to 31 March 1992); Whereas this Agreement should be applied on a provisional basis from 1 January 1992, subject to reciprocal provisional application by Brazil, HAS DECIDED AS FOLLOWS: Sole Article The Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products shall be applied on a provisional basis from 1 January 1992, subject to reciprocal provisional application by Brazil. The text of that Agreement in the form of an exchange of letters is attached to this Decision. The Commission has been requested to inform the Federative Republic of Brazil of this Decision, to obtain its agreement by means of an exchange of notes and to communicate it to the Council. The text of that exchange of notes is attached to this Decision. Done at Brussels, 10 February 1992. For the Council The President Jorge BRAGA DE MACEDO